Name: Commission Regulation (EC) No 1752/2000 of 8 August 2000 prohibiting fishing for whiting by vessels flying the flag of Spain
 Type: Regulation
 Subject Matter: fisheries;  maritime and inland waterway transport;  Europe
 Date Published: nan

 Avis juridique important|32000R1752Commission Regulation (EC) No 1752/2000 of 8 August 2000 prohibiting fishing for whiting by vessels flying the flag of Spain Official Journal L 201 , 09/08/2000 P. 0003 - 0003Commission Regulation (EC) No 1752/2000of 8 August 2000prohibiting fishing for whiting by vessels flying the flag of SpainTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy(1), as last amended by Regulation (EC) No 2846/98(2), and in particular Article 21(3) thereof,Whereas:(1) Council Regulation (EC) No 2742/1999 of 17 December 1999 fixing for 2000 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where limitations in catch are required and amending Regulation (EC) No 66/98(3), as last amended by Regulation (EC) No 1696/2000(4), lays down quotas for whiting for 2000.(2) In order to ensure compliance with the provisions relating to the quantity limits on catches of stocks subject to quotas, the Commission must fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated.(3) According to the information received by the Commission, catches of whiting in the waters of ICES divisions VIIb-k by vessels flying the flag of Spain or registered in Spain have exhausted the quota allocated for 2000. Spain has prohibited fishing for this stock from 19 July 2000. This date should therefore be adopted in this Regulation,HAS ADOPTED THIS REGULATION:Article 1Catches of whiting in the waters of ICES divisions VIIb-k by vessels flying the flag of Spain or registered in Spain are hereby deemed to have exhausted the quota allocated to Spain for 2000.Fishing for whiting in the waters of ICES divisions VIIb-k by vessels flying the flag of Spain or registered in Spain is hereby prohibited, as are the retention on board, transhipment and landing of this stock caught by the above vessels after the date of application of this Regulation.Article 2This Regulation shall enter into force on 19 July 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 8 August 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 261, 20.10.1993, p. 1.(2) OJ L 358, 31.12.1998, p. 5.(3) OJ L 341, 31.12.1999, p. 1.(4) OJ L 195, 1.8.2000, p. 1.